Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103-7018 (215) 564-8000 1933 Act Rule 497(j) 1933 Act File No. 002-60770 1940 Act File No. 811-02806 Direct Dial: (215) 564-8099 August 1, 2014 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:Delaware Group Cash Reserve (the “Registrant”) SEC File Nos. 002-60770 and 811-02806 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectus for Delaware Cash Reserve Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment No. 64 to the Registration Statement of the Registrant that has been filed electronically.Post-Effective Amendment No. 64 became effective with the Securities and Exchange Commission on July 29, 2014. If you have any questions with the respect to the filing, please do not hesitate to telephone me at (215) 564-8099. Very truly yours, /s/Jonathan M. Kopcsik Jonathan M. Kopcsik
